DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment

Applicant’s Amendments, filed 2/24/2022, to claims 1-8 acknowledged by Examiner. 
Claims 1-8 are now pending.
Response to Arguments
First Argument:
	Applicant asserts that Slaski and Lamond pertain to very different fields of endeavor and because of the disclosure one of ordinary skill would not use the teachings of Lamond to modify Slaski (Remarks Pages 5-6).
	Examiner’s Response:
Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. Slaski para [0002] discusses how its disclosure pertains to “Elastic venous retention and/or compression orthoses” and states that it is “unlike… fashion stockings” because fashion stockings “are not medical devices with a therapeutic purpose”. However, this would actually lead one of ordinary skill to consider the known features in the art of fashion stockings when looking to improve one of these orthoses, especially when so pointed to within Slaski, as their only difference is the application of a therapeutic purpose, making “fashion stockings” an adjacent field of endeavor to the device of Slaski. In the previous and current rejection below, Lamond provides a teaching of a leg stocking to make the orthosis stocking of Slaski more comfortable to wear; wherein one of ordinary skill would understand that these are both analogous stockings that are worn on a user’s leg and as such are in very similar fields of endeavor.  Further, it has been held that in a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist.  Stevenson v. Int'l Trade Comm., 612 F.2d 546, 550, 204 USPQ 276, 280 (CCPA 1979).  See MPEP 2141.01(a)(IV).
Second Argument:
	Applicant asserts that because Slaski does not discuss having the features of Lamond that one of ordinary skill would not have consulted Lamond to modify Slaski (Remarks Pages 6-7).
	Examiner’s Response:
	Applicant's arguments filed 2/24/2022 have been fully considered but they are not persuasive. One of ordinary skill in the art does not need a primary invention to discuss a problem or seek a solution within its invention to understand the potential teachings and benefits that a secondary invention may bring to the primary invention. MPEP 2141.03(I) states: 
“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
As such as Slaski provides for a stocking like device and Lamond as well provides for a stocking like device then the teachings of these references are able to be combined even if one does not directly discuss the other directly.
Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slaski (US 20170049631 A1) in view of Lamond (US 0712941 A) with extrinsic evidence from OrthopaedicsOne (See attached NPL PDF).
Regarding claim 1, Slaski discloses an Orthosis 10 chosen from an elastic venous retention orthosis and an elastic venous compression orthosis (see [0001]), said orthosis 10 being intended to treat a venous disorder of a lower limb of a patient (see [0001]) in a service position in which it is configured to be fitted, via an opening (see [0050] and Figure 1 wherein the top part 18 has an opening), on said lower limb (see [0050] and Figure 1 wherein the top part 18 has an opening that enables the orthosis 10 fitting on a lower limb), said orthosis 10 having a ribbed top 18 (See Figures 1-2 and see [0010] wherein the “top part” is ribbed) and a leg part 13 (See Figures 1-2 and [0028]), the ribbed top 18 comprising a rim that delimits said opening (See Figure 1, wherein the top part 18 has a “rim” at the top end thereof that delimits, or sets the boundary of, the opening as shown in Figure 1 and also as further stated in paragraph [0078]), said orthosis 10 being configured to extend, in a service position, substantially as far as a knee of said lower limb (See Figure 1, wherein the orthosis 10 extends up towards point E which is the center of the knee cap [0037], and further see [0029] wherein the device is defined as a “knee sock”, and further see [0030] wherein the device can be configured to extend past the knee and be configured as a “thigh stocking” when worn, thus it is also noted that the orthosis 10 herein is also a “stocking”).
Slaski does not disclose wherein a front part of the rim of the ribbed top 18 has, on average, an altitude greater than that of a rear part of the rim of the ribbed top 18.
However, Lamond teaches an analogous stocking (See Figures 1-4, see the title) with an analogous rim A (See Figures 1-3) having a front part and a back part (See Annotated Figure 3 below) wherein the front part of the rim A has, on average, an altitude greater than that of the rear part of the rim A (See Annotated Figure 3) (See lines 28-32 and lines 36-40, wherein the rim A (“curved edge A”) is described as extending upwardly and sloping upwardly thus having a greater altitude in the front than compared to the back) wherein this construction of the rim A altitude enables “a feeling of superior comfort to the wearer” (lines 55-57).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the top rim edge of the top part 18 of Slaski such that a front part of the rim of the ribbed top 18 has, on average, an altitude greater than that of a rear part of the rim of the ribbed top 18 as taught by Lamond in order to improve the device of Slaski to have “a feeling of superior comfort to the wearer” (Lamond lines 55-57).

    PNG
    media_image1.png
    590
    495
    media_image1.png
    Greyscale

Regarding claim 2, Slaski in view of Lamond discloses the invention of claim 1 above.
Slaski in view of Lamond does not explicitly disclose an amplitude of a variation in altitude along the rim A is greater than 0.8 cm.
However, Lamond further teaches and shows in Figures 1-2 a variation in altitude defined by the rim A is relative to a human’s thigh and herein it is extending greatly along the human thigh which according to OrthopaedicsOne (see attached NPL pdf) the average human femur and thus thigh length is known to be an average of 48 centimeters, thus the variation in altitude would be easily seen to be at least greater than 0.8 cm to one of ordinary skill. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention would easily recognize the amplitude of variation the rim A of Slaski in view of Lamond would be at least greater than 0.8 cm, and even further this 0.8 cm variation in altitude is found further obvious as it has been held “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) wherein the current claimed device and Slaski in view of Lamond each performs the same function of having a compression orthosis with a rim of a ribbed top having a higher altitude in the front than the back, and it is further noted that the instant specification lacks any criticality directed towards the 0.8 cm amplitude variation of altitude.
Regarding claim 3, Slaski in view of Lamond discloses the invention of claim 1 above.
Lamond further teaches in which over 80% of the length of the front part of the rim A is at an altitude above a highest point of the rear part of the rim A (See Annotated Figure 3 wherein the entirety, thus 100%, of the front part of the rim A is higher in altitude than the back (rear) part), and/or in which over 80% of a length of the rear part of the rim A is at an altitude below a lowest point of the front part of the rim A (See Annotated Figure 3 wherein the entirely, thus 100%, of the rear/back part of the rim A length is lower in altitude the front part of the rim A).
Regarding claim 4, Slaski in view of Lamond discloses the invention of claim 1 above.
Slaski in view of Lamond does not disclose in which an inclination of the rim A (of Lamond) is constant at every point of the rim A from a lowest point to a highest point of the rim.
Lamond teaches that the line of rim A is “curved” (lines 31-32), such that the rim A does not have a constant inclination. However when making a line the choice is known to be between a finite amount of choices of being curved or straight, wherein a straight line has an implicit constant inclination. And furthermore, it is noted that in the instant specification the usage of a constant inclination is an optional feature (Page 2 of instant specification) thus being a non-critical design aspect.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “curved” rim A to be a “straight” rim A of Slaski in view of Lamond as it would have been obvious to try (See MPEP 2143(I)(E)) changing the shape of “curved” line to a “straight” line to one of ordinary skill given the finite choices thus having a constant inclination at every point, and even further changing the shape of the rim A of Slaski in view of Lamond to be a straight line with a constant inclination would be obvious as a design choice as changes in shape have been held to be a matter of design choice absent persuasive evidence that the particular configuration of the claimed shape was significant. See MPEP 2144(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), wherein the instant disclosure provides this constant inclination as an optional and thus insignificant feature (Page 2 of specification).
Regarding claim 5, Slaski in view of Lamond discloses the invention of claim 1 above.
Lamond further teaches in which the altitudes of front and rear ends of the rim A are maximal and minimal, respectively (See Annotated Figure 3, wherein the maximal altitude of the rim A is at the front end of the front part and the minimal altitude of the rim A is at the rear end of the back part).
Regarding claim 6, Slaski in view of Lamond discloses the invention of claim 1 above.
Slaski further discloses in which a whole of the ribbed top 18 is knitted in continuity with the leg part 13 (see Slaski [0031] wherein all the adjoining parts of the orthosis 10 are knitted continuously on a circular machine such that the ribbed top 18 and leg part 13 are “knitted in continuity”).
Regarding claim 7, Slaski in view of Lamond discloses the invention of claim 1 above.
Slaski in view of Lamond discloses in which the ribbed top 18 has a stitch height (height of the top 18 portion) that varies depending on a local altitude of the rim (Slaski as modified by Lamond in claim 1 above has had the rim of the ribbed top 18 altered to have a varying rim A height according to the teachings of Lamond, as seen in Figure 3 of Lamond, such the ribbed top 18 has been modified to have its stitch height to vary depending on the local altitude of the rim A of Lamond).
Regarding claim 8, Slaski in view of Lamond discloses the invention of claim 1 above.
Slaski further discloses wherein the orthosis 10 is an orthosis of class I, II, III, or IV according to the ASQUAL system (see claim 12 of Slaski, and see [0013, 0048]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        6/1/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786